Exhibit 10.40

LOGO [g15326imag001.jpg]

 

Date:    January 2, 2006          PERSONAL & CONFIDENTIAL From:    Curt Johnson
         To:    Greg Lawton   

The following sets forth our mutual agreement regarding your separation from the
Company:

 

  1. Salary Continuation. Your last day of work will be a date mutually agreed
upon by you and the Company for transition purposes after a new CEO has been
hired. We have agreed that this Termination Date will be no sooner than
January 2, 2006 nor later than April 1, 2006. The Company will pay you two years
base salary, flexible spending accounts at your current rate, and PBO at your
current target rate in a lump sum payment within the month following the
Termination Date. This payment will have all federal, state and local taxes
deducted, as applicable.

 

  2. Health Benefits. The medical, dental and vision coverage you elected under
the JohnsonDiversey Choice Benefits Program will cease on your Termination Date,
as defined above. At your option, you may continue your coverage for a period of
18 months by paying the full cost for you and your covered dependents. Please
contact the JDI Service Center at (866) 391-0760 for more detailed information.

 

  3. COBRA Assistance. If you elect COBRA, the Company will subsidize the
medical and dental rates for the 18 months coverage period so that for the same
coverage you will pay the same amount of contribution as if you were an active
employee.

 

  4. Retiree Medical Savings Account (RMSA). You will retain your RMSA Employee
Account to be used for payment of healthcare expenses. You will not retain any
contributions or earnings from Company Accounts.

 

  5. Life Insurance. For options on converting core and any additional life
insurance coverage, please contact the JDI Service Center.



--------------------------------------------------------------------------------

  6. Choice Benefits. As with the health benefits, the coverage you elected will
cease on your Termination Date.

 

  7. Class C Stock. Since you have tendered all of your Class C Stock and Stock
Options pursuant to the tender offer for those shares, all terms and conditions
of the tender offer apply to the redemption of the stock and options.

 

  8. Restricted Stock. You will forfeit your 2000 and 2003 special retention
Restricted Stock awards.

 

  9. Supplemental Executive Retirement Plan. You will be eligible for a
retirement benefit prorated through your Termination Date from the
JohnsonDiversey, Inc. Supplemental Executive Retirement Plan. This benefit will
be calculated pursuant to Section 4.03 of the Plan Document. Details of your
calculation and payment options are available from Todd Blazei.

 

  10. Flexible Spending Account. You will be entitled to use the remaining 2006
Flexible Spending Account of $17,500 for annual country club dues, financial
planning, tax advice/preparation, estate planning, legal fees associated with
estate and/or property matters, automobile lease, automobile payments (monthly
payments only) and health club memberships.

 

  11. Cash Profit Sharing. Your remaining cash profit sharing payment for
calendar year 2005 will be made in June, 2006.

 

  12. 2006 PBO. You will receive a 2006 PBO payment at the target level based on
salary earned through March, 2006. This payment will be made within the month
following your termination date. In consideration of this payment, you agree to
be available through December, 2006 at reasonable times upon reasonable notice
for consultation with the Company’s CEO.

 

  13. JohnsonDiversey Cash Balance Plan. Your vested benefit under the
JohnsonDiversey Cash Balance Plan is available to you as of your Termination
Date. You will receive more detailed information.

 

  14. 401(k) Plan. You will continue to participate in the 401(k) Plan based on
your base salary up to your Termination Date. Your Plan account will be based on
the date of distribution of your account to you. To access your 401(k) account,
please call Fidelity at (800) 890-4015.

 

  15. All Other Benefits. All other benefits not specifically mentioned above
cease as of your Termination Date.



--------------------------------------------------------------------------------

  16. Corporate Credit Card. You agree to file all expense reports on your
Mastercard Corporate Credit Card on or before your Termination Date. If any
amount remains outstanding, you agree that the Company will withhold said amount
from any monies due you under this Agreement.

 

  17. Return of Company Property. You agree to return within a time and manner
mutually agreed upon between you and JoAnne Brandes any and all Company
property, including, but not limited to, credit cards, files, including all
originals and copies of Company documents (whether or not you were the author or
recipient) and any Company material you may have in any electronic form, keys,
laptop computer, cell phone, etc. in accordance with Company guidelines.

 

  18. Release. In consideration of the Company’s provision for the severance
payment provided above, you, on your own behalf and for your heirs, assigns and
representatives of any kind, hereby release and forever discharge the Company,
its officers, directors, shareholders, employees, insurers, subsidiaries and any
affiliated companies from any and all claims, demands, rights, liabilities and
causes of action of any kind or nature, including, without limitation, rights
and/or claims under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964 and/or the Civil Rights Act of 1991, known or unknown,
arising or having arisen out of, in connection with or during your employment
with or separation from the Company. However, this release shall not apply to
any of your rights under benefit plans which apply generally to former employees
(subject to any benefit plan restrictions) of the Company, any claims based on
facts arising after the date of execution of this Agreement, and your rights
under this Agreement.

 

  19. Older Worker Benefit Protection Act. In compliance with the Older Worker
Benefit Protection Act, you (“Employee”), agree and acknowledge as follows:

 

  a. Employee has read the terms of this Agreement, understands its contents,
and agrees to the terms and conditions set forth therein of your own free will.

 

  b. Employee has been advised orally and, by this document, in writing of your
right to consult with legal counsel prior to executing this Agreement.

 

  c. Employee does not rely on any statement or representation of the Company in
entering into this Agreement.

 

  d. Employee understands that this Agreement includes a general release and
that Employee can make no claims against the Company except as provided in the
general release.

 

  e. Employee acknowledges that Employee has been afforded a reasonable period
of time within which to consider this Agreement. Accordingly, Employee hereby
waives the applicable period provided under the Act (45 days) to consider this
Agreement.



--------------------------------------------------------------------------------

  f. Employee acknowledges and understands that Employee may rescind the release
and waivers contained herein within seven (7) calendar days of the date on which
Employee executes this document. Should Employee wish to exercise the right to
rescind the release and waivers, the rescission must be in writing and must be
delivered by hand or mail within seven (7) calendar days of the date set forth
herein. If Employee wishes to deliver the rescission by mail, the rescission
must be postmarked within the seven (7) calendar days set forth above; must be
sent by certified mail, return receipt requested; and must be properly addressed
as follows:

 

BY MAIL/HAND DELIVERY

JoAnne Brandes, General Counsel

JohnsonDiversey, Inc.

8310 - 16th Street

P. O. Box 902

Sturtevant, WI 53177-0902

If Employee wishes to deliver the rescission by hand, the rescission shall be
delivered to the person and address stated above.

 

  g. The consideration referred to in paragraph 1, above, will not be paid until
the aforesaid rescission period has expired without Employee exercising
Employee’s right of rescission and all terms of this Agreement are fulfilled.

 

  20. Confidentiality. You agree to keep strictly confidential, and will not
disclose to any third party in any manner, excluding your immediate family,
attorney or accountant, directly or indirectly, the terms of this Agreement, any
confidential business or technical information of the Company, as well as any
information regarding any business, and/or personal affairs of any present or
former directors, officers, stockholders and/or employees of the Company or any
affiliate or subsidiary companies of the Company to which you have been privy
during the time that you were an employee of this Company in accordance with the
requirements of this Agreement or as may be required by the Agreement to Respect
Proprietary Rights and Non-Compete (the “Non-Compete”) you signed.

 

  21. Non-Compete. You acknowledge and agree that the Non-Compete remains in
full force and effect notwithstanding the termination of your employment with
the Company. The terms of the Non-Compete are hereby incorporated by reference.
You reaffirm the terms of the Non-Compete and agree that (a) by executing this
Agreement you are agreeing to all of the terms of the Non-Compete as if you
signed that document anew, and (b) the payments you are receiving and/or are to

receive under this Agreement is consideration for the obligations you have under
the Non-Compete.



--------------------------------------------------------------------------------

  22. Breach of Agreement. The Company shall have the right to terminate any and
all payments to be made to you under this Agreement in the event of your breach
of any of your obligations under this Agreement or under the Non-Compete, or in
the event you challenge the enforceability of any portion of this Agreement or
of the Non-Compete.

 

  23. Miscellaneous.

 

  a. You agree to cooperate with the Company (including meeting with personnel
of the Company and/or their lawyers) in any claim or matter which may arise
(including in the future) about which you may have knowledge acquired during
your period of employment.

 

  b. You agree and understand that this Agreement sets forth and contains all of
the obligations the Company has to you and that you are not entitled to any
other compensation of any kind or description.

 

  c. We advise you to consult an attorney prior to signing this Agreement,
especially in relation to the release stated above.

If you are in agreement with all of the terms stated in this letter, please sign
both copies where provided below and return one copy to me.

 

/s/ Curt Johnson

Curt Johnson

Accepted and agreed to this 3 day of February, 2006.

 

/s/ Greg Lawton

Greg Lawton